     Case 3:16-cv-01665-JAH-AGS Document 82 Filed 04/21/20 PageID.585 Page 1 of 1


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10    Marcus D. BRICENO,                                 Case No.: 16-cv-1665-JAH-AGS
11                                      Plaintiff,       ORDER CONVERTING
                                                         MANDATORY SETTLEMENT
12    v.
                                                         CONFERENCE TO A TELEPHONIC
13    Blake WILLIAMS, San Diego Police                   HEARING
      Officer, et al.,
14
15                                   Defendants.
16
17         Due to the national COVID-19 emergency, the Court converts the May 18, 2020
18   Mandatory Settlement Conference before Judge Schopler to a telephonic hearing. Defense
19   counsel remains responsible for ensuring plaintiff’s participation.
20   Dated: April 21, 2020
21
22
23
24
25
26
27
28

                                                     1
                                                                              16-cv-1665-JAH-AGS
